DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Application 14/518,487 filed October 20, 2014 now Patent No. 10,258,751 as a CIP, and to non-provisional Application No. 14/150,268 filed January 8, 2014 now Patent No. 10,238820 as a CIP. 
Examiner notes: Claims 1-14 contain subject matter novel to the instant application and are afford the effective filing date of April 15, 2019. Claims 15-18 contain subject matter contained in Application 14/518,487 and are afford the effective filing date of October 20, 2014.

Election/Restrictions
This application previously contained claims directed to the following patentably distinct species 
Species A of Figure 17a-18b
Species B of Figure 20a-21b
Applicant’s election without
Thus, claims 5-7, 13-14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. 

Status of Claims 
This Office Action is responsive to the amendment filed on January 6, 2022. Claims 1-18 are presently pending in this application, claims 5-7, 13-14, and 17-18 being withdrawn from consideration.

Claim Objections
Claim 1 are objected to because of the following informalities: 
Claim 1 recites “device, ; and”, ln 5 should read --device, and --;
Claims 1, 4, and 6-7 recite “the dry-powder inhaler device” should read – the at least one dry-powder inhaler device--. 
Appropriate correction is required.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spring mechanism in claims 2, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 16, and claims 2-4, 8-9, and 11-12 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A dispenser for dispensing a dry-powder inhaler device, the at least one dry-powder inhaler device comprising”, ln 1.  There is insufficient antecedent basis for the limitation “the at least one dry-powder inhaler device” in the claim. Examiner believes Applicant’s intent is to claim the dispenser that is capable of dispensing a singular or a plurality of dry-powder inhaler devices.  Therefore, for the purpose of this Office Action “dry-powder inhaler device” is interpreted as reciting -- at least one dry-powder inhaler device-- throughout the entirety of the claims. 
Claim 10 recites “at least one compartment configured to hold at least one dry-powder inhaler device”, ln 3 and recites “a casing enclosing at least one compartment containing an inhalable medicament covered by a cover,”, ln 4-5 then goes on to recite “wherein the at least one compartment is configured such that, when the at least one dry- powder inhaler device is pulled from the at least one compartment,”, ln 11-12 the claim lacks any meaningful way to distinguish the two “at least one 
the method comprising: 
providing a dispenser having at least one compartment configured to hold at least one dry-powder inhaler device, the at least one dry-powder inhaler device comprising a casing enclosing at least one medicament compartment containing an inhalable medicament covered by a cover, and at least one puncture mechanism comprising at least one pin structure operably aligned with the at least one medicament compartment, the at least one compartment comprising at least one obstruction internally located within the slot adjacent to a compartment opening; and arranging the at least one dry-powder inhaler device in the at least one compartment; wherein the at least one medicament compartment is configured such that, when the at least one dry-powder inhaler device is pulled from the at least one compartment, the at least one obstruction actuates the at least one puncture mechanism, thereby causing the at least one pin structure to extend into the casing, thereby puncturing the cover of the at least one medicament compartment. (emphasis added).
Claim 10 attempts to claim a process (i.e. method) without setting forth any steps involved in the process and is therefore indefinite (See MPEP 2173.05(q)). Specifically, independent claim 10 recites the “steps” of providing and arranging, however both providing and arranging are utilized to recite structure without reciting a use for said structure.  The claim recites “wherein the at least one medicament compartment is configured such that, when the at least one dry-powder inhaler device is pulled from the at least one compartment, the at least one obstruction actuates the at least one puncture mechanism, thereby causing the at least one pin structure to extend into the casing, thereby puncturing the cover of the at least one medicament compartment. (emphasis added)”, which recites functional limitations regarding what happens when the at least one dry-powder inhaler device is pulled from the at least one compartment 
Claim 16 recites “wherein the leaf-spring assembly comprising”, ln 1. There is insufficient antecedent basis for the “leaf-spring assembly” limitation in the claim. Claim 15 recites “a spring mechanism”, ln 4 but fails to recite the “leaf-spring assembly”.  Based one claims 3 and 12, Examiner believes this to be a typographic error.  Therefore, for the purpose of this Office Action claim 16 is interpreted as reciting: 
wherein the spring mechanism is a leaf-spring assembly; wherein the leaf-spring assembly comprises a top panel, a projection configured to hold the at least one pin structure, and at least two flanges configured to attach the leaf-spring assembly to the casing, wherein application of the force on the top panel transitions the leaf-spring assembly to the depressed state, thereby causing the projection and at least one pin structure to extend into the casing and puncture the cover of the at least one compartment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10, and claims 11-12 by dependency, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 10 attempts to claim a process (i.e. method) without setting forth any steps involved in the process and is therefore is directed to non-statutory subject matter (See MPEP 2173.05(q)). Specifically, independent claim 10 recites the “steps” of providing and arranging, however both providing and medicament compartment is configured such that, when the at least one dry-powder inhaler device is pulled from the at least one compartment, the at least one obstruction actuates the at least one puncture mechanism, thereby causing the at least one pin structure to extend into the casing, thereby puncturing the cover of the at least one medicament compartment. (emphasis added)”, which recites functional limitations regarding what happens when the at least one dry-powder inhaler device is pulled from the at least one compartment without positively reciting said functional limitation as a step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,258,751 (hereinafter: “Patent’751”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-7 of Patent’751 describes the inhaler device of claim 15 of the instant invention differing only in that what claim 15 of the instant invention labels as the at least one puncture mechanism Patent’751 labels as at least one push button mechanism. Specifically, the Patent’751 claims an equivalent spring mechanism of claim 15 of the instant invention in “wherein the push button mechanism is configured to extend the at least one pin structure into the interior of the casing when a force is applied and to retract the at least one pin structure from the interior of the casing when the force is released”, ln 1-3 claim 2 of Patent’751.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-4, 8-12, and 15-16 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 35 U.S.C. 101 and 112(b) rejection(s) have been resolved by the Applicant.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785